COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Lakeith Amir-Sharif

Appellate case number:      01-19-00939-CV

Trial court case number:    67247I

Trial court:                412th District Court of Brazoria County

        Relator, Lakeith Amir-Sharif, filed a petition for writ of mandamus on December 3,
2019. This Court requested a response from real party in interest, Texas Department of
Criminal Justice (“real party”), by January 9, 2020. Real party has filed a motion to extend
its time to respond by two weeks, and reasonably explained the need for the extension. See
TEX. R. APP. P. 10.5(b). Accordingly, the Court grants real party’s motion and orders real
party to file its response to relator’s petition for writ of mandamus by February 7, 2020.

        It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually         Acting for the Court


Date:      December 31, 2019